Detailed Office Action
The communication dated 10/22/2021 has been entered and fully considered.
Claims 1 and 18 have been amended.  Claims 1-18 are pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant argues that the CROCKFORD reference delivers a dose for half a user’s short average breadth duration.  The applicant then argues that amended claim 1 requires that the duration be shorter than a user’s estimated activation duration during a period representing a threshold time at which a user cannot detect the heater has switched off.
	In response this time is variable and changes depending on the user.  Differing users will have differing threshold times at which the user can detect that the heater is off.
Applicant argues that they claim the specific time of 0.3 seconds in claim 4.  Applicant argues that CROCKFORD is not compatible with 0.3 seconds because that would require an inhalation time of 0.6 seconds.
	In response differing medications will have differing requirements for the correct inhalation time.  Furthermore, CROCKFORD explicitly states that the durations is 50% or greater [0045].  This means that is teaches an overlapping range.  For example a 2 second inhalation and a duration of 85% would be 0.3 seconds.
	
A prima facie case of obviousness is established when a claimed narrow range is within a broad prior art range or partially overlaps or touches the broad range.

Harris, 409 F.3d at 1341; Peterson, 315 F.3d at 1329-30


Applicant argues that the claims would differ because the heater turns off imperceptable.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 1 and 16 the applicant claims “a threshold time at which a user cannot detect that the heater has switched off prematurely”.  However, this value will differ depending upon the user.  One user may notice at one specific time and another user may detect it upon a different specific time.  For example a user who is sleepy, under the influence or inebriated will have differing reaction times to detecting the heater is off.
The instant specification states “It is expected that 0.3 seconds represents a threshold time at which a user cannot detect the heater has switched off prematurely”.  However, the Examiner does not read limitations of the specification into the claims.   Additionally, the applicant’s actual value for the threshold time.  Finally, by the doctrine of claim differentiation the claim limitation must be greater than 0.5 seconds as this is a specific value given in claim 3.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 5, 7, 8, 13, 14, 17, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. 2003/0205229 CROCKFORD et al., hereinafter CROCKFORD.
	As for claims 1, and 18, CROCKFORD discloses an electronic vaporizing device [abstract] which atomizes/aerosolizes a liquid [0075].  The atomizer can be an ultrasonic type atomizer [0055].  CROCKFORD discloses a power supply for supplying power to the vaporizing (34) unit in response to user action [Figure 4, 041].  The control unit uses (25) uses sensor (4) to measure the length of puffs [0040] and determine an average duration length to determine an expected activation duration [0044, 0062, Figure 8].  The device then activates for a period of time of 50% of the expected activation duration [0044]. The “a threshold time at which a user cannot detect that the heater has switched off prematurely” varies depending on the user of the device.  Therefore the claim has been rejected under 35 U.S.C. 112.  Nevertheless, the Examiner interprets the user of the device to be a person who cannot detect shutoff except for long times.
	As for claims 2 and 14, the device of CROCKFORD activates based upon input from sensor (4) which detects inhalation through the device [Figure 8].

	As for claim 7, CROCKFORD calculates the average of three values of breathing to determine an expected activation and then updates it with subsequent activations [Figure 8 (132)].
	As for claim 8, CROCKFORD three activations average falls within to the last 10 activations [Figure 8 (132)].
	As for claim 17, the applicant in independent claim 1 claims a vaporizer for vaporizing a liquid.  Therefore the liquid is not part of the vaporizer as claimed as such it is the Examiners position that the vaporizer system of CROCKFORD would be capable of working with a nicotine liquid (again the claims do not make the liquid part of the system).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3 and 4 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over U.S. 2003/0205229 CROCKFORD et al., hereinafter CROCKFORD.
As for claim 3 and 4, the duration of the pulse length is dependent on the puff length [0044].  Therefore with an average puff length of 0.5 second the pulse duration will be 0.25 seconds which falls within the claimed range.  As such the device is configured to meet the claimed range depending upon use.   Alternatively, longer average puff durations will have an average duration shorter than the expected activation [0045].  This can be greater than 50%.  Therefore even with a 5 second puff a greater than 50% pulse duration will overlap with the claimed range making a prima facie case of obviousness.

A prima facie case of obviousness is established when a claimed narrow range is within a broad prior art range or partially overlaps or touches the broad range.

Harris, 409 F.3d at 1341; Peterson, 315 F.3d at 1329-30








Claims 6, 9-11, 16, and 17 are rejected under 35 U.S.C. 103 as obvious over U.S. 2003/0205229 CROCKFORD et al., hereinafter CROCKFORD, in view of U.S. 2017/0368273 RUBIN, hereinafter RUBIN.
As for claim 6, CROCKFORD discloses using time average to determine the length of a puff.  This length of a puff is then used to determine the pulse length during inhalation.  CROCKFORD fails to use “machine learning”.  RUBIN discloses an aerosolizing vapor producing device with airflow regulation [abstract].  RUBIN discloses multiple parameters for controlling aerosol timing and generation [0051].  RUBIN discloses using machine learning and a user’s breathing pattern to fine tune optimize performance of aerosol delivery [0051].
The Examiner finds the person of ordinary skill in the art has at least a BS in computer science and several years of machine learning programming experience including deep learning.  At the time of the invention it would be obvious to substitute the time average of CROCKFORD with the machine learning of RUBIN.  The person of ordinary skill in the art would be motivated to do so because machine learning allows for fine tuning to adjust the algorithms to allow for optimized performance [0051]. For example should a user person perform inhalations in the pattern 2 second -2 second -4 second -2- second -2 second -4 second the algorithm of CROCKFORD would only take an average of the last three breadths while the machine learning algorithm could recognize that the user typically breathes in a short-short-long pattern and therefore make more optimum adjustments to pulse.   The person of ordinary skill in the art would expect success as both CROCKFORD and RUBIN teach aerosolizing devices to supply medications. 
As for claims 9-11, CROCKFORD is combined with RUBIN.  The device has a machine learning algorithm.  The machine learning algorithm optimizes the amount of mendicant 
As for claim 16, CROCKFORD discloses using ultrasonic atomizer for aerosolizing the liquid medication.  RUBIN discloses a heat generating element can be used instead of ultrasonics for aerosolizing liquids [0054].  At the time of the invention it would be obvious to substitute one known element for vaporizing liquids for another known element for vaporizing liquids intended for the same purpose (supplying a user with medication).  The person of ordinary skill in the art would expect success as RUBIN can use either type of atomizer.
As for claim 17, the applicant in independent claim 1 claims a vaporizer for vaporizing a liquid.  Therefore the liquid is not part of the vaporizer as claimed as such it is the Examiners position that the vaporizer system of DENYEY would be capable of working with a nicotine liquid (again the claims do not make the liquid part of the system).  In the alternative RUBIN discloses that nicotine is a known medication that can be atomized [0054]

Claims 9, 11, and 15 are rejected under 35 U.S.C. 103 as obvious over U.S. 2003/0205229 CROCKFORD et al., hereinafter CROCKFORD, in view of U.S. 2016/0262456 BORKOVEC et al., hereinafter BORKOVEC.

A puff sensor or button may be used to manually trigger the aerosol generation [0017].  The button can manually trigger the device [0017].  At the time of the invention it would be obvious to the person of ordinary skill in the art to combine or substitute a button for starting the device of CROCKFORD intended for the same purpose of starting a device.  The use of a button or sensor are both known techniques for starting an inhalation device.  
	In addition to the above as for claims 9 and 11, BORKOVEC discloses that the button manually starts the vaporizer.  Therefore a person inhaling pass there expected time could override the system to keep on supply medication by holding down the manual button which as stated by BORKOVED supplies power to the aerosol generating component.  Removing the finger from the button would cease the manual activation of the device.
Claims 1, 2, 5, 7, 8, 12-14, 17, and 18 are rejected under 35 U.S.C. 103 as obvious over U.S. 2013/0319440 CAPAUNO, hereinafter CAPUANO, in view of U.S. 2003/0205229 CROCKFORD et al., hereinafter CROCKFORD.
As for claims 1, 16, 17, 18, CAPAUNO discloses a vaporizing device for supplying nicotine [abstract].  The device uses a heater [Figure 6].  The device also has a puff sensor for measuring inhalation and the duration thereof [Figure 6].  The device also has a microprocessor for controlling the device.
CAPAUNO fails to disclose measuring the inhalation puff duration to determine an expected duration estimation and using that info to control power to be supplied to the vaporizer for a period of time shorter than the users expected activation duration.

At the time of the invention it would be obvious to use the control scheme of CROCKFORD with the vaporizing device of CAPAUNO.  The person of ordinary skill in the art would be motivated to do so to prevent wastage of the drug by the user as there is less wastage because no aerosol is generated on exhalation [0019].  The person of ordinary skill in the art would expect success as CAPAUNO already has the components necessary to control the device.
The “a threshold time at which a user cannot detect that the heater has switched off prematurely” varies depending on the user of the device.  Therefore the claim has been rejected under 35 U.S.C. 112.  Nevertheless, the Examiner interprets the user of the device to be a person who cannot detect shutoff except for long times.
	As for claims 2 and 14, the device of CROCKFORD activates based upon input from sensor (4) which detects inhalation through the device [Figure 8].
	As for claim 5, CROCKFORD discloses a microprocessor (25) [Figure 4].
	As for claim 7, CROCKFORD calculates the average of three values of breathing to determine an expected activation and then updates it with subsequent activations [Figure 8 (132)].

	As for claims 12-13.  CAPAUNO discloses that if the user puffs within quick successions a safety mode can be entered.  The safety mode decreases power while still supplying enough power to vaporize the liquid [0021].
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J CALANDRA whose telephone number is (571)270-5124. The examiner can normally be reached Monday-Friday 7:45 AM -4:15 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on (571)270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ANTHONY J. CALANDRA
Primary Examiner
Art Unit 1748



/Anthony Calandra/Primary Examiner, Art Unit 1748